PER CURIAM.
Having considered the questions involved in this- case, and having certified to the Supreme Court the following question of law arising on the facts stated in the record: Has the administrator of an employee of a common carrier, who receives an injury in a foreign country resulting in his death, the employee and the common carrier being at the time *1019.engaged in foreign commerce and both citizens of the United States, a right of action under the federal Employers’ liability Act (U. S. Comp. St. §| 8657-8665), or must he rely on the law or statute of the foreign country where the alleged act of negligence occurred or the cause of action arose? And the Supreme Court (45 S. Ct. 402, 69 L. Ed. —) having answered the said question as follows: “The administrator had no right of action based upon the federal Employers’ Liability Act. The carrier was sub-' ject only to such obligations as were imposed by the laws and statutes of the country where the alleged act of negligence occurred; the administrator could not rely upon the others” — it follows that the judgment of the District Qourt must be reversed, the verdict set aside, and the case remanded to that court for further proceedings. The judgment of the District Court is reversed, the verdict set aside, and the ease remanded to that court for further proceedings, not inconsistent with this opinion, with costs to the plaintiff in error.